DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
In view of the Amendments to the Claims filed November 18, 2020, the rejections of claim 6 under 35 U.S.C. 112(b) previously presented in the Office Action sent September 21, 2020 has been withdrawn.
In view of the Amendments to the Claims filed December 21, 2020, the rejections of claims 1-6, 10-17, and 22 under 35 U.S.C. 103 previously presented in the Office Action sent September 21, 2020 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1-6, 10-20, and 22 are currently pending while claim 18-20 have been withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (U.S. Pub. No. 2015/0171431 A1) in view of Balagopal et al. (U.S. Pub. No. 2014/0197351 A1).
With regard to claims 1-6, 10, and 22, Yamada et al. discloses a solid electrolyte for an all-solid secondary battery, the solid electrolyte comprising 
a compound (see [0076] “Li6PS5Cl”).

Yamada et al. teaches the common “Li6PS5Cl” solid electrolyte material but does not teach that the lithium is partially substituted by M1, such as sodium which would satisfy the claim formula 1.
[0024]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the compound cited in Yamada et al. to include partially substituting the Li for Na at a relatively low concentration to allow for reduced insensitivity to specific ions. 
The only other difference between the compound, as claimed, and the compound of Yamada et al., as modified by Balagopal et al. above, is the specific component ratios of the Li, Na, P, S, and Cl as claimed in claims 1 and 10. 
However, the specific component ratios of the Li, Na, P, S, and Cl components are result effective variables directly affecting the electrochemical properties of the solid electrolyte as well as directly affecting the insensitivity to specific ions as recognized specifically by Balagopal et al.
Thus, absent a showing a an unexpected result, it would have been obvious to a person having ordinary skill in the art to have optimized the component ratios of the Li, Na, P, S, and Cl in the compound of Yamada et al., as modified by Balagopal et al. above, and arrive at the claimed ranges for component ratios satisfying formula 1 and claim 10 through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the electrochemical properties of the solid electrolyte as well as optimizing the insensitivity to specific ions.
The claimed peak positions, Argyrodite structure, ratio of intensity, and ion conductivity of claims 1, 5, 6, and 22 recite properties of the claimed solid electrolyte. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). As the compound of formula 1, and the specific compound of claim 10, is taught by the combination of Yamada et al. in view of Balagopal et al. as discussed above, the expectation is that the compounds similar in structure will have similar properties.
With regard to claims 11-14, Yamada et al. discloses a secondary battery comprising:
a cathode comprising a cathode active material, and further the solid electrolyte of claim 1 and carbon nanofibers (see [0058-0060] exemplifying cathode active materials such as the claimed lithium cobalt oxide “LCO”; see rejection of claim 1 as modified by Balagopal et al. above; see additionally [0064] “carbon fibers”);
an anode comprising an anode active material (see [0067-0068] exemplifying anode active materials such as lithium metal cited to read on the claimed “metal active material”); and
a solid electrolyte layer comprising the solid electrolyte of claim 1 (as discussed in the rejection of claim 1 above as modified by Balagopal et al.).
With regard to claim 15, dependent claim 11 is obvious over Yamada et al. in view of Balagopal et al. above. Yamada et al. discloses wherein
an average particle diameter of the solid electrolyte layer is in a range of about 1 micrometer to about 10 micrometers (see [0077] teaching about 5 micrometers to about 50 micrometers which is cited to read on the claimed range of “about 1 micrometer to about 10 micrometers” because it includes values within the claimed range of about 1 micrometer to about 10 micrometers, such as 5 micrometers).
With regard to claim 16, dependent claim 11 is obvious over Yamada et al. in view of Balagopal et al. above. Yamada et al. discloses wherein
a thickness of the solid electrolyte layer is in a range of about 10 micrometers to about 200 micrometers (see [0090] teaching about 75 micrometers to about 200 micrometers which is cited to read on the claimed range of “about 10 micrometers to about 200 micrometers” because it includes values within the claimed range of about 10 micrometers to about 200 micrometers, such as 75 micrometers). 
With regard to claim 17, dependent claim 11 is obvious over Yamada et al. in view of Balagopal et al. above. Yamada et al. discloses wherein 
the secondary battery is an all-solid battery (see [0082] “all solid”).
 
Response to Arguments
Applicant's arguments filed December 21, 2020 have been fully considered but they are not persuasive.
Applicant argues in the response that Balagopal fails to teach any expectation that substitution of Li with Na in the solid electrolyte of Yamada would result in increased Li ion conductivity. However, this argument is not persuasive. 
The rejections of the claims do not allege or rely on Balagopal to the same reason for combining as applicant (see Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is noted Balagopal teaches an increased ion conductivity at para. [0024] teaching “reduced insensitivity”. 
Applicant argues since Balagopal teaches oxide based ceramic materials and Yamada teaches a sulfide based material there is no reasonable expectation of success because of the difference in crystal structure. However, this argument is not persuasive. 
While the materials of Balagopal and Yamada have differences, a person having ordinary skill would look to Balagopal because of the similarities, such as Li transport.  
Yamada does teach a sulfide material as cited in the rejections of the claims, and also teaches phosphate based materials as well as oxide-based materials (see [0073]). 
Balagopal teaches a solid electrolyte material for a battery wherein the Li component is used specifically to affect transfer of lithium ions (see [0024]).
Similarly, Yamada teaches a solid electrolyte material for a battery, and specifically a “lithium ion secondary battery” (see [0036]).
A person having ordinary skill would expect the same result of affecting Li ion transfer taught by Balagopal in the solid electrolyte material for a lithium ion battery of Yamada. Nothing in Balagopal indicates the result of affecting Li ion transfer in a solid electrolyte would be exclusively limited to oxide based materials. 
Applicant argues in the response that “the unexpected results submitted in the new declaration is commensurate in scope with claim 1”. However, this argument is not persuasive. 
The ratios in instant examples 1-4 are limited to M1 being Na and M2 being Cl.
The additional data provides ion conductivity for a ratio of 0.07 and is not limited to M1 being Na and M2 being Cl.
Claim 1 is directed towards M1 being at least one of Na, K, Rb, Cs, or Fr. However, examples 1-4 only represent ion conductivities for sodium. Additionally, claim 1 is directed towards M2 being F, Cl, Br, or I. However, examples 1-4 only represent ion conductivities for chlorine. The alleged unexpected results are not commensurate in scope with claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        March 8, 2021